DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.
 
Claim Objections
Claims 3-4 is/are objected to because of the following informalities:  
Claim 3 recites “disposed at a the second end of the blunt cannula” in lines 2-3. Applicant should delete the word “a” in this section of the claim as this appears to be a typo and the examiner believes this was intended to refer to the second end of the blunt cannula which was already introduced in claim 1.  
Claim 4 is objected to because it depends from objected claim 3.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an automated mechanism configured to move the first end of the delivery member through the opening in the housing for introduction into the skin of the patient” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claims 1, 2, and 5-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moberg et al. (US 2008/0051714 A1, cited previously and hereinafter "Moberg ") in view of Yodat et al. (US 2012/0277667 A1, hereafter ‘Yodaft’), further in view of Dirac et al. (US 2013/0245555 A1, cited previously and hereinafter ‘Dirac’) and further in view of Horvath et al. (US 2015/0051583 A1, cited previously and hereinafter ‘Horvath’).
As to claim 1, Moberg discloses a wearable drug delivery device (10; see Figs. 1-6) comprising: a housing (44; the examiner points out that Moberg teaches in para 0066 that “In the illustrated embodiment, the housing structure 44 may include a portion of the housing structure of the disposable housing portion 20 of FIGS. 2 and 3”) having an opening (opening seen in bottom of 44 in Fig. 4-6); an adhesive disposed on a surface of the housing for attaching the housing to skin of a patient (para 0055: “The base 21 of the disposable housing portion 20 has a bottom surface … that is configured to secure to a patient-user's skin at a desired location on the patient-user.  A suitable adhesive may be employed at the interface between the bottom surface of the base 21 and the patient-user's skin, to adhere the base 21 to the patient-user's skin”); a blunt cannula (48) moveable relative to the housing and having a wall that defines a passage between a first end (distal bottom end) and a second end (proximal end attached to needle carriage 46) of the blunt cannula (Figs. 4-6); a reservoir (28) disposed in the housing (“A reservoir 28 is located in the reservoir retaining portion 24 of the disposable housing portion 20” – para 0062) and configured to be in fluid communication with the second end of the blunt cannula at least during drug delivery (Fig. 4-6, para 0073, 0081); a needle (90), wherein the second end of the blunt cannula is configured to be operably connected in fluid communication with the reservoir via the needle to deliver the drug to a patient (Figs. 4-6, para 0073, 0081); and wherein the blunt cannula is initially retracted within the housing and subsequently deployed in a linear direction through the opening in the housing for insertion into the patient (see Figs. 4-6), and wherein the needle (90) is free from contact with the patient during insertion of the blunt cannula into the patient (Figs. 4-6).
Moberg is silent to a plunger disposed in the reservoir. Yodat discloses a plunger 240 disposed in a reservoir 230 (see Fig. 4, para 0163). It would have been obvious to one having ordinary 
Moberg in view of Yodat is silent on the wall having at least a first tapered region at the first end to define an opening in fluid communication with the passage. Dirac discloses a sprinkler cannula and teaches that “The distal end 20 of the cannula 1 may or may not be tapered such as shown in FIG. 4. Providing the distal end 20 of the cannula 1 with a tapered end may facilitate insertion of the cannula 1” (see para 0070). The sprinkler cannula of Dirac as shown in Fig. 4 also defines an opening at its tapered region (see Fig. 4, para 0054). It would have been obvious to one having ordinary skill in the art at the time of invention to modify Moberg in view of Dirac such that the wall has at least a first tapered region at the first end to define an opening in fluid communication with the passage. One would have been motivated to do so for the purpose of facilitating insertion of the first end of the cannula of Moberg into the patient as taught by Dirac (para 0070 of Dirac).
Moberg in view of Yodat and Dirac is also silent to at least one side port formed in the wall to resist interruption of fluid flow through the passage and out of the first end of the blunt cannula. While Dirac does teach use of side ports (2) formed in a cylindrical wall of its cannula (see Figs. 1-6, and at least para 0053, 0055, 0063-0068, 0071-0074), Horvath teaches a wider variety of types of side ports as well as more extensive explanations of usage of such side ports. For example, Horvath teaches use of at least one side port (split 31; see Figs. 5-8) formed in a wall of a catheter 31 to resist interruption of fluid flow through the passage and out of the first end of the blunt cannula (see para 0067, 0070, 0074). It would have been obvious to one having ordinary skill in the art at the time of invention to modify Moberg/Dirac with Horvath such that there was at least one side port formed in the wall to resist interruption of fluid flow through the passage and out of the first end of the blunt cannula. One would have been motivated to do so to provide a secondary pathway that opens if the opening at the first end of the blunt cannula becomes occluded or if the flow rate through the opening is insufficient (i.e. due to for example, tissue inflammation – see para 0007, 0070, 0078, 0079 of Horvath).

As to claim 2, Moberg in view of Yodat, Dirac and Horvath teaches the wearable drug delivery device of claim 1 as described above. Moberg further discloses a hub (cap structure 88) surrounding at least a portion of the needle (Fig. 4 of Moberg).
As to claim 5, Moberg in view of Yodat, Dirac and Horvath teaches the wearable drug delivery device of claim 1 as described above. Moberg further discloses wherein the needle (90) has a first end (not numbered however see para 0081; first end being connected to and/or within fluid flow passage 84) and a second end (sharp end that pierces septum 92), the second end being connected to the reservoir (Fig. 4, para 0081).
As to claim 6, Moberg in view of Yodat, Dirac and Horvath teaches the wearable drug delivery device of claim 5 as described above. Moberg further discloses wherein the blunt cannula is initially retracted within the housing in a storage state (seen in Fig. 4), and the second end of the needle is connected to the reservoir in the storage state (Fig. 4).
As to claim 7, Moberg in view of Yodat, Dirac and Horvath teaches the wearable drug delivery device of claim 1 as described above. Moberg is silent to wherein the at least one side port is within the first tapered region of the blunt cannula; however Horvath teaches at least one side port 31 disclosed within a first tapered region 32 (see Figs. 5-8, para 0068). It would have been obvious to one having ordinary skill in the art to further modify Moberg/Yodat/Dirac with Horvath such that the at least one side port is within the first tapered region of the blunt cannula. One would have been motivated to do so as Horvath shows how this is a possible location for at least one side port and because Horvath teaches “the split 31 can be located anywhere on the catheter 30 that will ultimately be deployed in the target tissue” (see para 0068 of Horvath).
As to claim 8, Moberg in view of Yodat, Dirac and Horvath teaches the wearable drug delivery device of claim 1 as described above. While the embodiment of Horvath shown in Figs. 5-8 only shows a single side port, Horvath further teaches “The secondary fluid pathway includes one or more side ports in the sidewall of the elongate member.  The side port(s) is/are configured to release, depending on their number, size and location on the elongate member, controlled amounts of infusate into the skin of a patient” (para 0019, also see para 0021) and “FIG. 6 illustrates a single split 31, but the number of splits on a catheter may be plural” (para 0072). It thus would have been further obvious to one having ordinary 
As to claim 9, Moberg in view of Yodat, Dirac and Horvath teaches the wearable drug delivery device of claim 8 as described above. Moberg is silent to wherein the pair of side ports are aligned with each other across the passage of the blunt cannula, however Horvath teaches “A plurality of the splits 31 may also be spaced apart such that they are located 180° around the catheter 30 from each other, for instance, at the same distance from the distal tip or tip hole 321 of the catheter 30” (para 0072). It thus would have been obvious to one having ordinary skill in the art to further modify Moberg/Yodat/Dirac with Horvath such that the pair of side ports are aligned with each other across the passage of the blunt cannula. One would have been motivated to do so as Horvath teaches such an arrangement as a possibility for delivering fluid in an area around the tip (see Figs. 5-8, para 0072 of Horvath).
As to claim 10, Moberg in view of Yodat, Dirac and Horvath teaches the wearable drug delivery device of claim 1 as described above. Moberg further discloses wherein the opening in the housing extends through the surface of the housing (see Figs. 4-6 and para 0066 of Moberg).
As to claim 11, Moberg in view of Yodat, Dirac and Horvath teaches the wearable drug delivery device of claim 1 as described above. Moberg further discloses an introducer needle (42) disposed in the blunt cannula and adapted to protrude outwardly from the opening in the first end of the blunt cannula for introducing the blunt cannula into skin of the patient and subsequently retract into the opening in the first end of the blunt cannula prior to drug delivery (see Figs. 4-6, para 0071-0072).
As to claim 12, Moberg in view of Yodat, Dirac and Horvath teaches the wearable drug delivery device of claim 1 as described above. Moberg further discloses an automated mechanism configured to move the blunt cannula through the opening in the housing for insertion into the patient (see at least Figs. 4-6 & para 0066, 0083-0087; said mechanism including plunger 41 which includes “a hand-held, spring-loaded piston device”).

Claims 13, 15, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabiri (US 2013/0253472 A1, cited previously) in view of Flaherty et al. (US 2005/0203461 A1, cited previously and hereinafter 'Flaherty')
As to claim 13, Cabiri discloses a wearable drug delivery device (210) comprising: a housing (not individually numbered – however see housing in Figs. 2A-2D which possesses a door 226 and holds all internal components of device) having an opening (229); an adhesive disposed on a surface of the housing for attaching the housing to skin of a patient (see para 0066, 0092, 0099); a reservoir (234) disposed in the housing and adapted to contain a drug (Fig. 2B-2D, para 0104); a plunger (258) disposed in the reservoir (Figs. 2B-2B, para 0107); a first needle (232); a hub (see annotated Fig. 3 and 3A below) distinct from the reservoir and surrounding at least a portion of the first needle (see Figs. 2A-4; while Figs. 2A-2D do show a septum 236, Figs 3-3A show a more detailed design of a septum 336 which serves as a hub for canal 350); a delivery member (assembly of 250 and 222 – see Figs. 2A-2D) having a wall that defines a passage between a first end (distal puncturing end of 222) and a second end (proximal end of canal 250 that is connected to septum 236) of the delivery member (Figs. 2A-2D), the second end of the delivery member configured to be operably connected in fluid communication with the reservoir via the first needle (para 0109); and wherein the drug delivery device is free of an introducer needle for introducing the delivery member into the patient (Figs. 2A-2D).

    PNG
    media_image1.png
    525
    1028
    media_image1.png
    Greyscale


As to claim 18, Cabiri in view of Flaherty teaches the wearable drug delivery device of claim 13 as described above. Cabiri further teaches wherein the hub is disposed at the second end of delivery member (see Figs. 2A-3A, as noted above the second end of the delivery member was interpreted as proximal end of canal 250 that is connected to the septum).
As to claim 20, Cabiri in view of Flaherty teaches the wearable drug delivery device of claim 13 as described above. Cabiri further teaches wherein the first needle is free from contact with the patient during introduction of the delivery member into the skin of the patient (Figs. 2A-2D).

Alternatively, claims 13, 15, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over an alternative interpretation of Cabiri in view of Steengard et al. (US 5,951,530 hereafter 'Steengaard'), and further in view of Flaherty.
As to claim 13, Cabiri discloses a wearable drug delivery device (210) comprising: a housing (not individually numbered – however see housing in Figs. 2A-2D which possess a door 226 and holds all internal components of device) having an opening (229); an adhesive disposed on a surface of the housing for attaching the housing to skin of a patient (see para 0066, 0092, 0099); a reservoir (234) disposed in the housing and adapted to contain a drug (Fig. 2B-2D, para 0104); a plunger (258) disposed in the reservoir (Figs. 2B-2B, para 0107); a first needle (232); a delivery member (222) having a wall that defines a passage between a first end (distal puncturing end) and a second end (proximal end connected to canal 250) of the delivery member (Figs. 2A-2D), the second end of the delivery member configured to be operably connected in fluid communication with the reservoir via the first needle (para 0109); and wherein the drug delivery device is free of an introducer needle for introducing the delivery member into the patient (Figs. 2A-2D).
Cabiri shows a structure in the embodiment of Figs. 2A-2D on a distal end of the reservoir (234) that appears to constitute a hub which is distinct from the reservoir (see annotated Fig. 2D below), and additionally shows a similar looking part in Fig. 3A (see annotated Fig. 3A below) 

    PNG
    media_image2.png
    455
    1028
    media_image2.png
    Greyscale

While it is not expressly recited that the hub annotated above in the embodiment of Figs. 2A-2D of Cabiri surrounds at least a portion of the first needle, Steengaard teaches a hub (see hub in Fig. 1 comprising disc shaped element 1, sleeve 3, thread 4, etc…) distinct from a reservoir (e.g. a syringe - “thread 4 by which the needle hub may be screwed onto a needle receiving part of a syringe which needle receiving part is provided with an outer thread” – see para beginning line 30 col. 3) and surrounding at least a portion of needle 5 (see Fig. 1). It would have been obvious to one having ordinary skill in the art to have modified Cabiri to comprise a hub distinct from the reservoir and surrounding at least a portion of the first needle (if Cabiri does not already possess such limitations) based off of Steengaard. One would have been motivated to do so as Steengaard demonstrates how use of a hub distinct from a reservoir and surrounding at least a portion of needle is a known means of fluidically connecting a needle to a reservoir (see Fig. 1, para beginning line 30 col. 3 of Steengaard).
Cabiri in view of Steengaard is silent to the first end of the delivery member being initially retracted within the housing and subsequently deployed through the opening in the housing for introduction into the skin of the patient and an automated mechanism configured to move the first end of the delivery member through the opening in the housing for introduction into the skin of the patient. Flaherty discloses a first end (56) of a delivery member (54) being initially retracted within the housing (52) and subsequently deployed through the opening (64) in the housing for introduction into the skin of the patient (see Figs. 4A-4B, para 0129-0131) and an automated mechanism (60) configured to move the first end of the delivery member through the opening in the housing for introduction into the skin of the patient (Figs. 4A-4C, para 0129-0131). It would have been obvious to one having ordinary hypodermic needle 222 may be inserted into the recipient by a release mechanism” (para 0103)) in view of Flaherty such that the first end of the delivery member is initially retracted within the housing and subsequently deployed through the opening in the housing for introduction into the skin of the patient by including an automated mechanism configured to move the first end of the delivery member through the opening in the housing for introduction into the skin of the patient (as well as make necessary additional modifications such as including an actuator port in the housing of Cabiri similar to actuator port 66 of Flaherty). One would have been motivated to do so in order to keep the delivery member of Cabiri from being exposed outside the housing until it is time for drug delivery (see Figs. 4A-4B, para 0129-0131 of Flaherty).

As to claim 15, Cabiri in view of Steengaard and Flaherty teaches the wearable drug delivery device of claim 13 as described above. Cabiri further teaches wherein the delivery member comprises a second needle (described as hypodermic needle 222 – see at least para 0103).
As to claim 20, Cabiri in view of Steengaard and Flaherty teaches the wearable drug delivery device of claim 13 as described above. Cabiri further teaches wherein the first needle is free from contact with the patient during introduction of the delivery member into the skin of the patient (Figs 2A-2D).


Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabiri in view of Flaherty as applied to claim 13 above (or alternatively in view of Cabiri in view of Steengaard and Flaherty as applied the second rejection of claim 13 above), and further in view of Yodfat et al. (US 20120265166 A1, cited previously and hereinafter 'Yodfat').
As to claims 16-17, Cabiri in view of Flaherty (or additionally in view of Steengaard using the second rejection of claim 13 above) teaches the wearable drug delivery device of claim 13 as described above, but is silent to at least one side port in the wall of the delivery member at the first end of the delivery member and wherein the at least one side port comprises a pair of side ports.

It would have been obvious to one having ordinary skill in the art to further modify Cabiri (as already modified above) with Yodfat such that the device includes at least one side port in the wall of the delivery member at the first end of the delivery member and wherein the at least one side port comprises a pair of side ports. One would have been motivated to do so as Yodfat teaches various benefits of having side ports as claimed such as “Therapeutic fluid(s) can be delivered to several tissues such as the cutaneous tissue, subcutaneous compartment 4, soft tissues (e.g., muscles), or blood vessels (e.g., veins or arteries)….  The sprinkler cannula may be provided with a plurality of holes to enable higher drug absorption rates in the tissue by increasing the total surface area of the drug depots emerging from the sprinkler cannula holes.  In other words, a single volume of drug (i.e., a dose) can be divided to several depots, thus, the total surface area of all depots is higher than that of the single depot delivered from a conventional cannula which has a single opening (typically at the cannula tip) to allow drug exit” (para 0057; also see para 0079).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, while Moberg in view of Yodat, Dirac, and Horvath teaches the wearable drug delivery device of claim 2 as described above, each are silent to wherein the hub is disposed at the second end of the blunt cannula in combination with the limitations of claims 1 and 2. The hub (cap structure 88) of Moberg is located on an end of the reservoir 28 (see Fig. 4 of Moberg), and there is no 
Claim 4 depends from claim 3.

Response to Arguments
With regard to applicant’s arguments concerning the previous rejection of Claim 1 under 35 USC § 103 based on the combination of Moberg, Dirac, and Horvath (pages 6-7 of Remarks), the amendments to claim 1 have prompted use of the Yodat reference as noted in the above rejections. With the examiner agrees with the applicant’s statement that “Moberg does not indicate that a plunger is disposed in the reservoir 28”, the examiner does not necessarily agree with applicant’s arguments that modifying Moberg’s reservoir to include a plunger seemingly would conflict with Moberg’s desire to position the drive device in separate, wall-off housings. Yodat, the newly cited reference, teaches the inclusion of a plunger 240 within a device having separate, wall-off housings (housings of reusable part 100 and disposable part 200; see Fig. 4, para 0152). Moberg already teaches that “The durable housing portion 22 may house a suitable drive device, such as an electrically operated motor (not shown in FIG. 2), and drive linkage components (not shown in FIG. 2) for driving fluid out of the reservoir” (para 0054). Yodat also teaches its durable portion 100 including a motor (see para 0163) as well as drive linkage components (gears, rotating sleeve 187, and plunger rod 234) connected to the plunger 240 for driving fluid out of reservoir 230 (see Fig. 4, para 0163). Thus, Yodat shows that a “significant redesign” would not be required to provide a plunger in the reservoir of Moberg.
With regard to the applicant’s arguments concerning the previous rejection of Claim 1 under 35 USC § 103 based on the combination of Antonio and Horvath (pages 7-9 of Remarks), while not necessarily agreeing with all of the applicant’s arguments, the amendments to claim 1, in particular the amendment that the reservoir is disposed in the housing, in combination with the rest of the limitations of claim 1 has obviated the previous rejection.
With regard to the applicant’s arguments concerning the previous rejection of claim 13 based on the combination of Cabiri and Flaherty ‘461 (pages 9-10 of Remarks), the applicant’s amendments to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783